Citation Nr: 0803555	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  06-13 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for a bilateral foot 
disorder secondary to frostbite.

Entitlement to non-service connected pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




INTRODUCTION

The appellant had active military service between October 
1955 and October 1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida.   

FINDING OF FACT

The Board has been notified that the appellant, who had been 
missing since February 2007, was found dead in November 2007.

CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of the claims on 
appeal.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2007).   

REASONS AND BASES FOR FINDING AND CONCLUSION

In January 2005, the appellant's representative submitted a 
copy of a newspaper clipping indicating that the appellant 
had been found dead on November 9, 2007.

As a matter of law, appellants' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal 
has become moot by virtue of the death of the appellant and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). In 
reaching this determination, the Board intimates no opinion 
as to the merits of this appeal or to any derivative claim 
brought by a survivor of the appellant.  38 C.F.R. § 20.1106 
(2007).   


ORDER

The appeal is dismissed.



____________________________________________
JOAQUIN AGUAYO PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


